Action to recover for services rendered and expenses incurred by plaintiffs in behalf of defendant with respect to defendant's application for a bond which defendant was required to file with the State Highway Commission to secure the performance by defendant of its contract with said commission.
The issues submitted to the jury were answered as follows:
1. Did the defendant apply to the National Surety Company, through its agent, E. R. Lutz, for the issuance of a performance bond covering the construction of Highway Project No. 330, Columbus County, as alleged? Answer: Yes (by consent).
2. If so, did the National Surety Company accept said application and agree to deliver such bond in accordance with the agreement between the defendant and the plaintiff? Answer: No.
3. If so, did the defendant fail and refuse to accept and pay for same? Answer:
The jury having answered the second issue "No," plaintiffs' assignments of error, based upon exceptions to the refusal of the court to submit issues as tendered by plaintiffs, and to the exclusion of evidence pertinent only to other issues, need not be considered on their appeal to this Court. There are no assignments of error with respect to the second issue. In no event could plaintiffs recover upon the cause of action set out in the complaint without an affirmative answer to the second issue. The court properly instructed the jury that if they answered the second issue "No," they need not answer the third issue.
There is no error on the record, and the judgment must be affirmed.
No error.